Citation Nr: 0932916	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for disc herniation of 
the lumbar spine (L4-5) with radiating pain to the lower 
extremities.

3.  Entitlement to service connection for degenerative joint 
disease of bilateral shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971, and served in the Army National Guard from February 
1974 to September 1992.  This involved periods of active duty 
for training (ACDUTRA), including during May 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing in Waco, Texas; a transcript 
of that hearing is of record.  In November 2007, the Board 
remanded the case for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to 
whether the Veteran's current cervical spine pathology was 
incurred during a period of ACDUTRA.

2.  There is competent evidence of record demonstrating that 
the Veteran's current lumbar spine pathology was incurred 
during a period of ACDUTRA.

3.  The preponderance of the evidence is against a finding 
that the Veteran's current left or right shoulder pathology 
is related to a period of active service, including ACDUTRA.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was 
incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101 (2) 
& (22)-(24), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2008).

2.  Disc herniation of the lumbar spine (L4-5) with radiating 
pain to the lower extremities was incurred during a period of 
ACDUTRA.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.303 (2008).

3.  Degenerative joint disease of the shoulders was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 101 
(2) & (22)-(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the claims of service connection for 
degenerative joint disease of the cervical spine and disc 
herniation of the lumbar spine (L4-5) with radiating pain to 
the lower extremities, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in connection with 
those claims, such error was harmless and will not be further 
discussed.   

With respect to the claim for service connection for 
bilateral shoulder disability, complete notice was sent in 
October 2002, March 2006, and December 2007 letters and the 
claim was readjudicated in a July 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  Specifically, the 
October 2002 and December 2007 letters addressed the 
requirements for obtaining service connection and the March 
2006 letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
Known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Factual Background

The Veteran seeks service connection for degenerative joint 
disease of the cervical spine, bilateral degenerative joint 
disease of the shoulders and disc herniation of the lumbar 
spine.  He contends that these conditions all resulted from a 
May 1989 truck incident which occurred during reserve 
training.

The Veteran's service treatment records (STRs), including 
those related to his Army Reserve and National Guard duty, 
are devoid of any reference to complaints or diagnoses of the 
claimed conditions.

The Veteran submitted a statement, dated in July 1989, 
wherein he reported an injury to his back in an incident 
while riding in a truck in May 1989 during training at North 
Ft. Hood.  The Veteran also submitted a statement, dated in 
July 1989, from his private treating physician which 
referenced the truck incident as related by the Veteran.  
That same month, the physician issued a letter advising that 
the Veteran should not participate in upcoming physical 
activities during National Guard duty as he was "scheduled 
for a lumbar CT scan to rule out a ruptured lumbar disc."  
This note is associated with the Veteran's STRs.

The Veteran submitted a statement from a fellow service 
member, dated in January 1991.  This service member recalled 
that the truck in which he and the Veteran were riding in 
went over a hole and caused the Veteran to fall on his seat.  
He recalled the Veteran complaining of severe back pain after 
the incident.

In April 1992, the Veteran was recommended to be disqualified 
for retention due to his degenerative joint disease.  In 
support of this finding, letters from the Veteran's private 
physician were attached to the decision not to retain the 
Veteran as he was consistently given limitations on his 
ability to participate in reserve duty training.

In October 1998, the Veteran sought treatment for left 
shoulder pain and left arm numbness.  Private treatment 
records dated from November 1998 to December 1998 reflect 
treatment for and a diagnosis of two small disk herniations 
at C3-4 and L4-5.

A June 2002 private treatment record reflects a notation of a 
back injury from 1989, but no diagnoses were made.

VA treatment records, dated from September 2002 to July 2003, 
reflected treatment for a herniated disc and chronic low back 
pain.  September 2002 X-rays noted degenerative changes of 
the cervical spine and degenerative changes of the left AC 
joint.

In October 2004, the Veteran testified before a DRO at the 
Waco, Texas RO.  He recalled being in Ft. Hood for a drill 
weekend.  Upon their return, he was riding in the back of an 
army truck.  He recalled the truck hitting a pothole and he 
fell off the seat and landed on the truck's floorboard.  The 
Veteran recalled his neck being jammed and his kidneys 
burning, but he returned to home base to unload all the 
equipment.  The Veteran reported that his back did not bother 
him after the incident, but that a couple weeks after the 
truck ride, he began to experience pain in his back.  The 
Veteran testified that, after the incident, he went on 
vacation to California and upon his return, he sought private 
medical treatment for his back pain.  He noted no military 
treatment for his back and neck pain.  The Veteran contended 
that he submitted an accident report to the National Guard 
Authorities, but that they were lax at record keeping.

August 2003 to November 2004 VA treatment records reflect 
treatment for the Veteran's claimed conditions.  The Veteran 
advised the treating physicians that he injured his back 
during reserve training and underwent physical therapy to 
help ease the symptoms.

In a November 2004 VA physician's statement, the Veteran was 
diagnosed as having severe herniated disc, severe low back 
pain and severe radicular pain.  The physician gave this 
diagnosis after reviewing an MRI of the lumbar spine.

In March 2007, the Veteran testified before the undersigned 
at a Travel Board hearing in Waco, Texas.  At this hearing, 
the Veteran recollected the same truck incident as referenced 
at his 2004 DRO hearing.  Additionally, he noted that he did 
not have any problems with his back, neck or shoulders before 
the alleged May 1989 incident.  He did recall a 1995 motor 
vehicle accident in which he rear-ended another vehicle.

In a March 2009 VA examination conducted subsequent to the 
Board remand, the examiner, who reviewed the claims folder 
and examined the Veteran, provided an opinion that the 
Veteran had left shoulder impingement syndrome that was not 
related to his truck accident in 1989.  He noted that male 
nurses such as the Veteran often had shoulder injuries from 
lifting patients.  He also described a normal right shoulder 
examination, and stated that the Veteran's right shoulder 
symptoms were vague in onset and less likely related to 
inservice injury.  The examiner opined that the Veteran's 
current cervical spine and lower back conditions were as 
likely as not related to the fall in the military truck; the 
examiner noted the complaints and findings shortly after the 
incident.

Legal Criteria and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of 
soundness) is not available in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
Board cannot reject, or find nonprobative, lay evidence 
simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( 
Fed. Cir. 2006).  The Veteran is competent to testify as to 
the symptoms he has experienced which are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  

Cervical Spine

The Veteran's statements establish that a neck injury was 
incurred during a period of ACDUTRA and that his neck 
complaints have continued to the present.  Cervical disk 
herniation was noted in 1998.  The recent VA examination is 
competent medical evidence that he has a current cervical 
spine disability which is etiologically related to the 
reported inservice incident; there is no medical opinion of 
record contradicting this finding.  All the elements of a 
service connection claim are present.  Accordingly, the 
Veteran's claim for service connection for degenerative joint 
disease of the cervical spine is granted. 

Lumbar Spine

The Veteran's statements establish that a back injury was 
incurred during a period of ACDUTRA and that his back 
complaints have continued to the present.  Both the Veteran's 
written statement made in July 1989 and a lay statement from 
a service comrade supports his report of back injury in May 
1989.  A physician's statement dated in May 1990 notes the 
presence of degenerative joint disease of the lumbar spine at 
that time.  The recent VA examination is competent medical 
evidence that he has a current disability which is 
etiologically related to the reported inservice incident.  
All the elements of a service connection claim are present.  
Accordingly, the Veteran's claim for service connection for 
disc herniation of the lumbar spine (L4-5) with radiating 
pain to the lower extremities is granted.

Right and Left Shoulders

The STRs do not show an injury to either shoulder in service, 
and the objective record does not note any shoulder 
complaints until 1998.  Thus, there is no basis for presuming 
that arthritis of the shoulders was incurred during the 
Veteran's period of active service that ended in 1971. 
38 C.F.R. §§ 3.307, 3.309.  The only medical opinion of 
record addressing the matter found it less likely that the 
current left and right shoulder complaints were related to 
the Veteran's periods of ACDUTRA, including the truck 
incident.  The examiner opined that the Veteran's postservice 
work as a male nurse was the likely cause of his shoulder 
problems.  While the Veteran is capable of testifying that he 
injured his shoulders in service, the Board notes that 
contemporaneous records do not document any shoulder 
complaints.  Absent competent evidence linking the 
appellant's current left or right shoulder disorder to a 
period of active service or ACDUTRA, service connection is 
not warranted.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.

Service connection for disc herniation of the lumbar spine 
(L4-5) with radiating pain to the lower extremities is 
granted.

Service connection for degenerative joint disease of 
bilateral shoulders is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


